Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 5, 7-15 and 17-19 are pending in the present application.  Claims 1, 5 and 7-14 stand withdrawn from further consideration as being drawn to a nonelected invention/species.  Claims 15 and 17-19 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 USC 112, 1st paragraph, written description requirement is made moot by the cancellation of the instant claim.

The rejection of claim 2 under 35 USC 112, second paragraph is made moot by the cancellation of the instant claim.

Claim Rejections - 35 USC § 103
The rejection of claim 2 under 35 USC 103 over Ross et al. (US 2011/0178046), Labelle et al. (WO 2014/053491) and Hashizume et al. (Nat. Med., 2014 cited by applicant on IDS dated 9/18/2019) in combination is made moot by the cancellation of the instant claim.
The rejection of claims 15 and 17 under 35 USC 103 over Ross et al. (US 2011/0178046), Labelle et al. (WO 2014/053491) and Hashizume et al. (Nat. Med., 2014 cited by applicant on IDS dated 9/18/2019) in combination is maintained and claims 18 and 19 are rejected under 35 USC 103 over Ross et al. (US 2011/0178046), Labelle et al. (WO 2014/053491) and Hashizume et al. (Nat. Med., 2014 cited by applicant on IDS dated 9/18/2019) in combination.
Ross et al. teaches the treatment of glioblastoma by administering an inhibitor of Notch signaling in combination with a chemotherapeutic agent (see the entire article, especially Abstract; paragraphs 0003, 0006).  The reference teaches
Compound E, a notch inhibitor as recited by instant claim 17 (see paragraph 0067); 
Chemotherapeutic agents such as dasatinib as recited by instant claims 15 and 17 (see paragraph 0070); and
Increased in notch targets such as Hex1 and Hey1 in glioblastoma tumors as recited by instant claims 18 and 19 (see paragraph 0037; see also for example, Suva et al., 2014;  Chudnovsky et al., 2014; Hulleman et al., 2009 for other tumor propagating cells, such as, SALL2, ZFHX4, HEY1, etc. found in glioblastoma).

Labelle et al. teaches compounds of the formula:

    PNG
    media_image1.png
    126
    156
    media_image1.png
    Greyscale
, such as, 
    PNG
    media_image2.png
    161
    244
    media_image2.png
    Greyscale
 capable of modulating the 


Hashizume et al. teaches
GSKJ4 is an ethyl ester derivative of H3K27 demethylase inhibitor GSKJ1;
H3K27 is methylated by histone-lysine N-methyltransferase EZH2 and demethylated by KDM6 subfamily K27 demethylases JMJD3 (KDM6B) and UTX (KDM6A); and
GSKJ4 inhibits H3 demethylation and use as a therapy for glioma (see page 2, 1st paragraph - page 3, last paragraph).

The art, as evidenced by Ross et al., Labelle et al. and Hashizume et al., teaches the use of each of (i) dasatinib and/or (ii) Compound E and/or (iii) KDM5-C70/GSKJ4 for treatment of glioblastoma.

As recognized by MPEP § 2144.06(I):

    PNG
    media_image3.png
    135
    713
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    211
    698
    media_image4.png
    Greyscale

Thus, the combination of the compounds as taught by Ross et al. and/or Labelle et al. and/or Hashizume et al., for treatment of glioblastoma would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of glioblastoma.
Based on the teachings of cited references and the level of skill of the ordinary artisan in the medical/pharmaceutical art at the time of the present invention, the combination as instantly claimed for treatment of glioblastoma is rendered prima facie obvious.

Response to Arguments
Applicant argues the rejection relies upon improper inherency analysis; treatment, particularly cancer treatment, can be affected by a wide variety of cellular mechanisms; the skilled artisan would not have thought Ross’s treatments could be used to increase glioblastoma cell death; there are different types of cancer cells that may be affected by any of the treatment regimens of the cited references and there is no basis to allege that, inherently, apoptosis of glioblastoma stem cells was a reasonable expectation for a person of ordinary skill in a treatment of any of the cited references because said skilled artisan would have understood that there are other 
The basis of applicant’s argument is that the cited references lack any teaching that the claimed combination/compounds would be effective in “increasing cell death in a glioblastoma cell” because there are other cellular functions that may be affected by a treatment regimen.
The art, as discussed above, teaches each compound or combination thereof for treating glioblastoma.  The art also teaches the expression of one or more of SALL2, ZFHX4, HEY1, etc. in glioblastoma.  
The motivation to combine the compounds is based on the teaching of the art that each compound/composition is useful in treating glioblastoma.  The fact that applicant discovered the compound/composition would result in “increasing cell death in a glioblastoma stem cell” does not make the treatment unobvious.  
As noted by the court, [P]roducts of identical chemical composition cannot have mutually exclusive properties. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also MPEP § 2112. 
The fact that there are other cellular functions that may be affected by the prior art treatment does not nullify the fact that said treatment would also affect cell death in a glioblastoma stem cell as instantly claimed.  
As noted in MPEP § 2144, IV:
“The reason or motivation to modify the reference may often suggest what the 
inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).”  

Therefore, even though, the cited references failed to recognize that the treatment of glioblastoma, with the combination as rendered obvious by the cited references, would increase cell death in the glioblastoma stem cell, said treatment would inherently result in cell death in glioblastoma stem cell.  As noted by the court, it is not necessary that the prior art suggest the combination would achieve the same result discovered by applicant.
For these reasons, the rejection of claims 15 and 17 under 35 USC 103 over Ross et al. (US 2011/0178046), Labelle et al. (WO 2014/053491) and Hashizume et al. (Nat. Med., 2014 cited by applicant on IDS dated 9/18/2019) in combination is 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628